Citation Nr: 0715031	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-40 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of neuritis of the medial plantar and peroneal 
nerves of the right foot, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis, status post gunshot wound of the right foot, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from February 1963 to March 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to increased ratings for neuritis 
of the medial plantar and peroneal nerves of the right foot 
and  traumatic arthritis status post gunshot wound of the 
right foot are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Neuritis of the medial plantar and peroneal nerves of the 
right foot is manifested by pain, loss of motor power, and 
sensory deficit; the neuritis is no more than moderate in 
severity.


CONCLUSION OF LAW

A 20 percent evaluation for neuritis of the medial plantar 
and peroneal nerves of the right foot is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim of entitlement to an 
increased rating was received in February 2003, after the 
enactment of the VCAA.  

An April 2003 letter asked the veteran to identify evidence 
supportive of his claim.  He was told that an examination had 
been requested.

A March 2006 letter described the manner in which VA 
determines disability ratings and effective dates.  The 
letter described the evidence that is considered in 
determining a disability rating, and suggested different 
types of evidence that veteran could identify or submit.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve.

Review of the record reflects that the veteran sustained a 
through and through gunshot wound to his right foot in 
service.  He underwent debridement, physical therapy and 
wound care.

A February 2003 VA treatment note indicates that the veteran 
was extremely sensitive over the surgical incision at the 
plantar aspect of the first ray right foot and the dorsal 
lateral aspect of the right foot at the cuboid region.  Tinel 
sign was positive with palpation of the surgical scars.  
There was a decrease in vibratory sensation on the right 
great toe.  Musculoskeletal examination revealed limited 
range of motion on the right compared to the left.  The 
assessment was nerve entrapment of the medial plantar and 
sural nerve on the right.  

A VA foot examination was conducted in June 2003.  The 
examiner noted that the veteran had been treated with various 
modalities for aching neuritic pattern pain in his right 
foot, including injections, orthotics, oral medication, and 
topical medication, all without substantial improvement.  
Percussion of the associated scars produced neuritic 
irritability in the distribution of the proper digital branch 
of the medial plantar nerve and intermediate dorsal cutaneous 
branch of the superficial peroneal nerve.  The veteran was 
circumferentially tender to palpation about the right 
tarsometatarsal articulation without overt deformity or 
substantial limitation of that joint.  He had atrophy of the 
abductor hallucis muscle on the right side.  Standing 
evaluation demonstrated varus antalgia of the right foot.  
There was mild passive limitation of the right first 
metatarsophalangeal joint dorsiflexion compared to the left.  
The assessment was scar adhesion with entrapment of the 
proper digital branch to the hallux of the medial plantar 
nerve and the intermediate dorsal cutaneous branch of the 
superficial peroneal nerve with corresponding neuritis in 
those distributions, mild to moderate degenerative joint 
disease of the right tarsometatarsal articulation, and 
degenerative joint disease of the right first 
metatarsophalangeal joint.

Private nerve conduction studies performed in July 2003 
revealed injury or compression of the deep peroneal nerve and 
common peroneal nerve and severe loss of two point 
discrimination.  Testing also revealed compression or injury 
of the medial plantar nerve and posterior tibial nerve in the 
tarsal tunnel, with severe loss of two point discrimination.  

The veteran continued to complain of foot pain in May 2004.

An additional VA examination was carried out in March 2006.  
The veteran reported that he suffered from pain in his great 
toe and arch and that the pain was constant and of a burning, 
aching nature.  He also reported numbness at the base of his 
great toe and across the bottom of the other toes along with 
tingling on top of the outer edge of his foot.  He noted that 
he had pain at rest as well as with activity, and that his 
great toe was always numb.  Examination of the foot revealed 
painful motion, weakness, and tenderness.  Pes planus was not 
present.  The veteran had Morton's neuroma between the right 
second and third metatarsal head.  He had limitations with 
standing and walking in the form of significant foot pain.  
The examiner noted that the veteran's symptoms and pain were 
relieved by corrective footwear.  Neurologically, there was 
neuritis in the medial plantar and peroneal distributions.  
There was motor dysfunction with findings of weakness in 
plantar and dorsal flexion of the great toe.  Motor power was 
3, and there was sensory dysfunction with findings of 
decrease in touch, vibratory, and sharp sensation in the 
medial and lateral aspect of the foot on the plantar aspect.  
Right lower extremity reflexes were 3+ for knee jerk and 3+ 
for ankle jerk.  The diagnosis was neuritis of the medial 
plantar and peroneal nerves of the right foot.  The examiner 
noted that the Morton's neuroma was the cause of additional 
pain but was not related to the established service-connected 
conditions.

The veteran is currently in receipt of a 10 percent 
evaluation for neuritis of the medial plantar and peroneal 
nerves of the right foot.  Upon careful review of the 
evidence pertaining to this disability, the Board concludes 
that a 20 percent evaluation is warranted.  In this regard, 
the Board observes that the veteran experiences sensory 
disturbances, decreased motor power, and pain due to the 
neuritis.  The March 2006 VA examiner noted that motor power 
was 3 and that there was weakness in planter and dorsal 
flexion of the great toe.  He also noted sensory dysfunction.  
Muscle atrophy was identified in June 2003.  The veteran's 
symptoms more closely approximate the criteria for moderate 
incomplete paralysis of the sciatic nerve.  Accordingly, a 20 
percent evaluation is for application.

However, an evaluation in excess of 20 percent is not 
warranted.  Although the veteran experiences pain, sensory 
disturbances and loss of motor power, the March 2006 VA 
examiner noted that the veteran's symptoms and pain were 
relieved by corrective footwear.  The veteran has essentially 
retained function of his right foot, with active movement of 
the muscles below the knee.  There is no evidence of marked 
muscular atrophy associated with this disability.  In 
essence, the veteran's symptoms are contemplated by the 20 
percent evaluation for moderate incomplete paralysis of the 
sciatic nerve.

The Board notes that the veteran is competent to report the 
severity of his symptoms.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation of 20 percent for neuritis of the medial plantar 
and peroneal nerves of the right foot is warranted.


ORDER

Entitlement to an evaluation of 20 percent for neuritis of 
the medial plantar and peroneal nerves of the right foot is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The Board observes that the residuals of the gunshot wound to 
the veteran's right foot have been evaluated under both the 
criteria for foot injury and those for diseases of the 
peripheral nerves.  With respect to the evaluation under the 
criteria for foot injury, the record reflects that mild to 
moderate degenerative joint disease of  the right 
tarsometatarsal  articulation and the right first 
metatarsophalangeal joint was noted in the June 2003 VA 
examination report.  The veteran had mild passive limitation 
of the right first metatarsophalangeal joint on dorsiflexion.  
Atrophy of the abductor hallucis muscle on the right was also 
noted.  Musculoskeletal examination in March 2006 revealed 
limitation of motion of the right ankle, and significant pain 
on use of the right foot.  It is unclear to the Board whether 
the findings pertaining to the disability characterized as 
traumatic arthritis of the right foot causes moderately 
severe or severe disability.  An additional examination 
should be conducted, and an opinion regarding the severity of 
this disability should be sought.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the extent of the disability 
characterized as traumatic arthritis of 
the foot.  The disability of the 
veteran's right foot should be described 
by the examiner as moderately severe or 
severe.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


